Name: 2002/908/EC: Commission Decision of 15 November 2002 amending Decision 93/402/EEC as regards imports of fresh meat from Brazil (Text with EEA relevance) (notified under document number C(2002) 4493)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  animal product;  trade;  agri-foodstuffs
 Date Published: 2002-11-16

 Avis juridique important|32002D09082002/908/EC: Commission Decision of 15 November 2002 amending Decision 93/402/EEC as regards imports of fresh meat from Brazil (Text with EEA relevance) (notified under document number C(2002) 4493) Official Journal L 313 , 16/11/2002 P. 0034 - 0037Commission Decisionof 15 November 2002amending Decision 93/402/EEC as regards imports of fresh meat from Brazil(notified under document number C(2002) 4493)(Text with EEA relevance)(2002/908/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Having regard to Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(2), as last amended by Regulation (EC) No 1452/2001(3), and in particular Article 14(3) and Article 15 thereof,Whereas:(1) Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(4), as last amended by Decision 2002/793/EC(5), applies to Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay.(2) The Commission has been informed by the Paraguayan veterinary authorities of an outbreak of foot-and-mouth disease located outside the area allowed for export into the EU but close to the border with Brazil.(3) The surveillance area of the outbreak affects part of the territory of Brazil.(4) The Brazilian veterinary authorities immediately put in place measures to avoid the spread of the disease into the Brazilian territory, in particular providing for vaccination of and movement controls on the animals in 16 municipalities along the border area.(5) In view of the potential risk of disease in this border area, and of the action taken by the competent veterinary authorities of Brazil, importation of de-boned and matured bovine meat into the EU only from the concerned municipality should be suspended on a regional basis. However, consignments produced before 31 October 2002 should still be authorised.(6) Decision 93/402/EEC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 93/402/EEC is amended as follows:1. Annex I is replaced by the text in Annex I to this Decision;2. Annex II is replaced by the text in Annex II to this Decision.Article 2The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 3This Decision shall be reviewed within two months.Article 4This Decision is addressed to the Member States.Done at Brussels, 15 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 198, 21.7.2001, p. 11.(4) OJ L 179, 22.7.1993, p. 11.(5) OJ L 276, 12.10.2002, p. 62.ANNEX I""ANNEX II""ANNEX IDescription of territories of South America established for animal health certification purposes>TABLE>ANNEX IIAnimal health guarantees requested on certification ((The letter (A, B, C, D, E, F, G, and H) appearing in the table, refer to the models of animal health guarantees as described in Part 2 of Annex III, to be applied for each product and origin in accordance with Article 2.a dash (-) indicates that imports are not authorised.HC: Human consumption.MP: Destined for heat-treated meat products industry:1= hearts.2= livers.3= masseter muscles.4= tongues.PF: Destined for the pet food industry.))>TABLE>